Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with James Eller on December 12, 2021.



	In claim 1, line 21, after “within predetermined distance”, ‘.’ is deleted; same line after “within predetermined distance", insert “; wherein the controller is further configured to: in response to both the first display unit and the second display unit being selected according to an occurrence of the second condition while the second execution screen is being displayed on the second display unit, maintain display of the second execution screen on the second display unit and start display of the first execution screen on the first display unit, and wherein the second condition includes a situation that the vehicle is entered within-a predetermined the predetermined distance from the destination. “. 
	In claim 3, cancel claim 3.
	In claim 5, line 1, replace  “The vehicle control device of claim 3,” with “The vehicle control device of claim 1”.
	In claim 17, line 15, after “within predetermined distance”, ‘.’ is deleted; same line after “within predetermined distance", insert “; in response to the first display unit and the second display unit being selected according to an occurrence of the second condition while the second execution screen is being displayed on the second display unit, maintaining display of the second execution screen on the second display unit and starting display of the first execution screen on the first display unit, wherein the second condition includes a situation that the vehicle is entered within a predetermined distance from a destination.” 
	In claim 19, cancel claim 19.


	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 08/12/2021, assigned serial 16/196,802 and titled “Vehicle control device mounted on vehicle and method for controlling the vehicle".
The following is an examiner's statement of reasons for allowance: 

	Lim discloses the vehicle device 600 displaying information about the destination in some area of one display, a first and second display units disposed at different positions in the vehicle.
	However, Lim fails to teach or suggest the claimed features regarding the specific conditional transition of the first and second displays (e.g., as shown in the example of Applicant's Fig. 19), in which the controller controls the first execution screen start being displayed on the first display unit when the vehicle enters a destination while the second execution screen is already being displayed by the second display unit. Lim does not teach or suggest the specifics of "... determine that the vehicle is entered within a predetermined distance from a destination while the first display unit displays a dashboard execution screen on which the first execution screen is not displayed and the second execution screen [of the application] is displayed on the second display unit, and control the first execution screen [of the application] to start being displayed on the first display unit while the second execution screen  is displayed on the second display unit based on the determination that the vehicle is entered within the predetermined distance". Rather, Lim merely discloses that upon reaching the destination, the vehicle device 600 may display the second area 2102 including information about the destination. 
	Meanwhile, as a result of these features, the invention as set forth in claims 1, 2, 4-11, 13-18, and 20 produces the advantageous effect of "providing the capability of controlling each selected display unit to output a different execution screen of an application."


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 2, 4-11, 13-18, and 20 are allowed.
Claims 3, 12,  and 19 are canceled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667